                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 AQUILA INSPECTION SERVICES, LLC,
 a Florida limited liability company,

                        Plaintiff,
                                                           CASE NO: 8:20-CV-00216-SCB-SPF
 v.

 WEINTRAUB ENGINEERING &
 INSPECTIONS, INC. f/k/a WEINTRAUB
 INSPECTIONS & FORENSIC, INC., a
 Florida corporation; and
 JERRY M. WEINTRAUB, an individual,

                        Defendants.


                         PLAINTIFF’S RESPONSE IN OPPOSITION
                         TO DEFENDANTS’ MOTION TO DISMISS

        Plaintiff Aquila Inspections Services, LLC, by and through undersigned counsel, files this

Response in Opposition to Defendants’ Motion to Dismiss (Doc. 5) and states:

                                           INTRODUCTION

        Aquila and the Weintraub Defendants (collectively “Weintraub” or “Defendants”) are direct

competitors in the building inspection industry. Aquila sued Defendants for false advertising in

violation of the Lanham Act. Plaintiff’s case can be summarized briefly as follows: In soliciting new

business (via bids, proposals, and statements of work), Defendants represent that they perform

inspections that are compliant with applicable building code. See Doc. 1 at ¶¶ 3, 4, 31, 32, 34, 35, 50,

51, 59. In reality, Defendants deploy a team of unlicensed, unqualified inspectors to job sites and

explicitly instruct them to ignore critical aspects of applicable building code (e.g. Florida Building Code

or FBC). Id. at 5, 8, 36, 38-42, 48, 49, 52-59. For years, Weintraub inspectors have completely ignored

certain FBC requirements pertaining to the structural integrity of stucco walls and mold control.
Weintraub then doubles down on these misrepresentations by providing a certificate affirming that the

properties at issue are code compliant.

         Defendants raise three arguments in their Motion to Dismiss: (1) Plaintiff does not sufficiently

allege an impact on interstate commerce. (2) The statements at issue do not constitute advertising or

promotion. (3) Plaintiff has no injury. In Lanham Act cases, federal courts repeatedly have rejected

these arguments at the pleading stage. First, Plaintiff easily satisfies the minimal requirement of alleging

an impact on interstate commerce. The homebuilders impacted by Weintraub’s fraud are large, national

and regional corporations that build entire subdivisions and housing developments. An impact on the

Florida business of a major homebuilder unquestionably implicates interstate commerce. Second, the

representations at issue involve Defendants soliciting prospective business. Such solicitations constitute

commercial speech. Finally, Plaintiff’s alleged harm is clear: Weintraub’s false advertising gives it an

unfair market advantage. If customers in the relevant market were aware of Weintraub’s fraud, they

would cease doing business with Weintraub, and many would hire Aquila. Plaintiff’s harm falls within

the scope of the Lanham Act and Lexmark.

                                                STANDARD

         To survive a motion to dismiss, a Plaintiff needs to provide “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint is proper as

long as it “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 55 (2007)). The pleading standard favors plaintiffs: A court must “accept as true the facts as set

forth in the complaint and draw all reasonable inferences in the plaintiff’s favor.” West v. Warden,

Commissioner, Alabama Doc, 869 F.3d 1289, 1296 (11th Cir. 2017).

         To succeed on a Lanham Act false advertising claim, a plaintiff must establish that: (1) the

advertisements of the opposing party were false or misleading; (2) the advertisements deceived, or had

the capacity to deceive, consumers; (3) the deception had a material effect on purchasing decisions; (4)

the misrepresented product or service affects interstate commerce; and (5) the plaintiff has been or is


                                                       2
likely to be injured as a result of the false advertising. Hickson Corp. v. N. Crossarm Co., 357 F.3d

1256, 1260 (11th Cir. 2004).

                                             ARGUMENT


    I.       Plaintiff Easily Satisfies the Interstate Commerce Requirement

         Plaintiff easily satisfies the Lanham Act’s interstate commerce requirement. The Lanham Act

applies to any conduct that has an effect on interstate commerce. See 15 USCS § 1125(a) (“Any person

who, on or in connection with any goods or services, or any container for goods, uses in commerce any

word, term, name, symbol, or device, or any combination thereof, or any false designation of origin,

false or misleading description of fact, or false or misleading representation of fact ...”) (emphasis

added); Univ. of Fla. v. KPB, Inc., 89 F.3d 773 (11th Cir.1996) (finding that the “in commerce”

requirement had been met because the marketing and sale of the subject products had an effect

on interstate commerce); Rickard v. Auto Publisher, Inc., 735 F.2d 450, 453, n. 1 (11th

Cir.1984) (“Therefore, this case satisfies the ‘in commerce’ jurisdictional requirement under the law of

this circuit, which requires only that there be an ‘effect’ on commerce.”). Courts have repeatedly

described this requirement as easily satisfied or minimal. See, e.g., N. Am. Med. Corp. v. Axiom

Worldwide, Inc., Case No. 07–11574, 522 F.3d 1211, 1218 n. 5 (11th Cir.2008) (““The Lanham Act

defines ‘commerce’ broadly for jurisdictional purposes as ‘all commerce which may lawfully be

regulated by Congress.’”)(quoting 15 U.S.C. § 1127); see also Jellibeans, Inc. v. Skating Clubs of Ga.,

Inc., 716 F.2d 833, 838 (11th Cir.1983) ( “This grant of jurisdiction has been construed to be ‘at least

as broad as the definition of commerce employed in any other federal statute.’”) (citation omitted).

Here, Plaintiff alleges that Defendants are defrauding national and regional homebuilders. Doc 1 at ¶¶

19, 31-42. At the pleading stage, these allegations are sufficient.

         Defendants fixate on the fact that the alleged misconduct physically occurred within the state

of Florida. But Defendants completely misapprehend the interstate commerce requirement. First, by

definition, national and regional homebuilders operate in interstate commerce. The fact that the at-issue



                                                    3
projects are located within Florida is irrelevant to the analysis. Second, even intrastate conduct that

impacts interstate commerce still satisfies the jurisdictional requirement of the Lanham Act. See Shatel

Corp. v. Mao Ta Lumber & Yacht Corp., 697 F.2d 1352, 1356 (11th Cir. 1983) (Lanham Act applies

to intrastate transactions that affect interstate commerce and does not require physical crossing of state

borders).


    II.      Defendants’ False Statements Are Commercial Speech

    The false statements at issue constitute commercial speech. Courts in this circuit use the

four-part test set forth in Gordon & Breach Sci. Publishers v. Am. Inst. Of Physics, 859 F.Supp.

1521, 1535-36 (S.D. N.Y. 1994) to determine whether statements constitute commercial

speech. See Futuristic Fences, Inc. v. Illusion Fence Corp., 558 F.Supp.2d 1270, 1279 (S.D.

Fla. 2008); AlphaMed Pharms. Corp. v. Arriva Pharms., Inc., 391 F.Supp.2d 1148, 1164 (S.D.

Fla. 2005). Under this test, for statements to fall within the meaning of “advertising or

promotion” they must be: (1) commercial speech; (2) by a defendant who is in commercial

competition with the plaintiff; (3) for the purpose of influencing consumers to buy defendant's

goods or services; and (4) they must be disseminated sufficiently to the relevant purchasing

public to constitute “advertising” or “promotion” within that industry. Taslidzic v. Luther,

2018 WL 3134419, at *3 (S.D. Fla. May 21, 2018).

          Plaintiff has alleged that Defendants represent that they provide code-compliant

inspections at a quicker turn around and lower cost than competitors to actual and prospective

customers throughout Florida. Doc. 1 at ¶¶ 4, 31. Further, Plaintiff has alleged that Defendants

affirmatively represent on their bids, proposals, and statements of work, that they have

complied or will comply with all applicable building codes. Id. at ¶ 35. First, the false

representations at issue are unquestionably commercial speech. Defendants make the false

representations in the context of soliciting projects, submitting bids and proposals, and


                                                    4
providing a statement of work on prospective jobs. Such speech is both a direct invitation to

trade and a communication designed to advance business interests. Matonis v. Care Holdings

Grp., L.L.C., 2019 WL 3386378, at *6 (S.D. Fla. June 25, 2019) (“Commercial speech

encompasses not merely direct invitations to trade, but also communications designed to

advance business interests ....”). (quoting VG Innovations, Inc. v. Minsurg Corp., 2011 WL

1466181 at *5 (M.D. Fla. April 18, 2011) (citation omitted))). It is covered by the Lanham Act.

See, e.g., Ameritox, Ltd. v. Millennium Labs., Inc., 889 F. Supp. 2d 1304, 1312 (M.D. Fla.

2012). Second, the at issue speech constitutes advertising within the scope of the Lanham Act.

The crux of Defendants’ argument is that the speech does not constitute advertising or

promotion because it was not sufficiently disseminated to actual and prospective customers.

But that is not what the Complaint says. See supra. Plaintiff alleges that Defendants have

engaged in the widespread, systematic use of falsified inspections and corresponding false

representations to all of their customers and prospective customers. The cases Defendants cite

are inapposite because they are both summary judgment cases. See EarthCam, Inc. v. OxBlue

Corp., 49 F. Supp. 3d 1210 (N.D. Ga. 2014), aff'd, 703 F. App'x 803 (11th Cir. 2017); Suntree

Techs., Inc. v. EcoSense Int'l, Inc., 802 F. Supp. 2d 1273 (M.D. Fla. 2011), aff'd, 693 F.3d 1338

(11th Cir. 2012). Neither case supports dismissal of Plaintiff’s claim at the pleading stage.

    III.       Plaintiff Sufficiently Has Pled Injury Under the Lanham Act

           Plaintiff alleges the following harm: Defendants’ fraud enables them to obtain an unfair market

advantage. Rather than using qualified inspectors and performing inspections up to code, Defendants

use unqualified inspectors and skip entire sections of applicable building code. This allows Defendants

to save time and money and, ultimately, to charge cheaper prices. This affords Defendants an unfair

market advantage. Doc. 1 at ¶¶ 2, 8, 9 60, 62. Plaintiff and Defendants are direct competitors in the

same product and geographic market. Id. at ¶¶ 1, 18, 30, 44, 45. If the relevant clients were aware of


                                                     5
Weintraub’s fraud, they would cease to do business with Defendants, creating new business

opportunities for Plaintiff. Plaintiff unquestionably falls within the zone of interests articulated in

Lexmark. See Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 137–38, (2014)

(“Static Control is suing not as a deceived consumer, but as a ‘perso[n] engaged in’ ‘commerce within

the control of Congress’ whose position in the marketplace has been damaged by Lexmark's false

advertising. There is no doubt that it is within the zone of interests protected by the statute.”).

        Defendants – inexplicably – argue that if they truly are performing shoddy work, this should

only strengthen Plaintiff’s market position. That is poor logic. The market does not know about

Weintraub’s fraud. When Weintraub-inspected properties develop cracks in the walls and mold

infestations, homeowners (as well as builders and insurance companies) will remain oblivious to the

true cause of the problem. Until Weintraub is forced to cease its false advertising and engage in

corrective advertising, Aquila will remain at a market disadvantage and continue to suffer losses.

                                            CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests that Defendants’ Motion to

Dismiss be denied.



Dated: March 3, 2020                                                 Respectfully submitted,

                                                                     By: s/ Jonathan E. Pollard

                                                                     Jonathan E. Pollard
                                                                     Florida Bar No.: 83613
                                                                     jpollard@pollardllc.com
                                                                     Trial Counsel

                                                                     Christopher S. Prater
                                                                     Florida Bar No.: 105488
                                                                     cprater@pollardllc.com

                                                                     Pollard PLLC
                                                                     100 SE 3rd Ave., Ste. 601
                                                                     Fort Lauderdale, FL 33394



                                                     6
                                                           Telephone: 954-332-2380
                                                           Facsimile: 866-594-5731
                                                           Attorneys for Plaintiff
                                                           Aquila Inspection Services, LLC


                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served via

CM/ECF to all counsel of record in this action on March 3rd, 2020.

                                                           By: s/ Jonathan Pollard
                                                                  Jonathan E. Pollard




                                             7
